UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-4562


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY LAMONT BANKS, a/k/a P,

                Defendant - Appellant.



                               No. 12-4566


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN LEE MORTON,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:11-cr-00099-HCM-FBS-1; 4:11-cr-00099-
HCM-FBS-2)


Submitted:   January 8, 2013                 Decided:   January 11, 2013


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James J. Whitus, ALBO & OBLON, LLP, Virginia Beach, Virginia;
Robert Bruce Jones, Newport News, Virginia, for Appellants.
Neil H. MacBride, United States Attorney, Laura P. Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In   these     consolidated        appeals,    Jeffrey    Lamont      Banks

and    Brian    Lee    Morton     challenge       their    convictions    by    jury    of

several    heroin       distribution        offenses,      arguing    only     that    the

evidence was insufficient to convict them.                     We have reviewed the

record and affirm.

               “A     defendant     challenging        the    sufficiency       of     the

evidence faces a heavy burden because the jury’s verdict must be

upheld on appeal if there is substantial evidence in the record

to support it.”          United States v. Young, 609 F.3d 348, 355 (4th

Cir.    2010)       (internal     citation,       quotation    marks     and   emphasis

omitted).       “[S]ubstantial evidence is evidence that a reasonable

finder    of    fact     could     accept     as    adequate    and     sufficient      to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”     United States v. Cameron, 573 F.3d 179, 183 (4th Cir.

2009).    (internal quotation marks omitted).                   “Our review is thus

limited to determining whether, viewing the evidence and the

reasonable inferences to be drawn therefrom in the light most

favorable to the government, the evidence adduced at trial could

support any rational determination of guilty beyond a reasonable

doubt.”        Young,     609    F.3d    at   355    (internal     quotation      marks,

alteration and ellipsis omitted).

               Banks    and     Morton   claim      that   their   convictions        were

unsupported by sufficient evidence in two respects.                       First, they

                                              3
contend        that    the     Government       failed      to        prove    that      their

conspiracy offense involved a kilogram or more of heroin.                                   See

21 U.S.C. § 841(b)(1)(A)(i) (2006).                       To this end, Banks and

Morton rely on United States v. Hickman, 626 F.3d 756 (4th Cir.

2010), where we observed that the trier of fact “may not simply

guess     at     the    magnitude      or   frequency            of    unknown      criminal

activity”       or     base    a   conclusion     as   to    the       amount      of    drugs

involved in a conspiracy upon “[u]nbridled speculation.”                                Id. at

768-69.        But     the    circumstances      presented        in    Hickman      are    not

remotely similar to those presented here.                         In fact, one of the

Government’s          witnesses     testified     that      he    supplied         Banks    and

Morton with heroin, knew that they were distributing it, and was

“confident” that he had sold them more than one kilogram of

heroin during the course of the conspiracy.                              The Appellants’

assertion that no rational jury could have concluded that they

conspired       to    distribute     more   than    one     kilogram          of   heroin    is

therefore baseless.

               The Appellants also argue that the Government failed

to prove that either of them intended to distribute the bags of

heroin with which they were caught when arrested, rather than

use them for their own use.                     See 21 U.S.C. § 841(a)(1) and

(b)(1)(C) (2006).             But this round of insufficiency arguments is

as infirm as the first.              Although the Appellants claim that the

jury should have concluded that the heroin with which each of

                                            4
them was arrested was possessed only for personal use, the jury

simply found otherwise, on the basis of an ample record.                      See

Young, 609 F.3d at 355; United States v. Collins, 412 F.3d 515,

519 (4th Cir. 2005).      These claims, too, are therefore entirely

without merit.

            Accordingly, we affirm the judgments of the district

court. We    dispense   with    oral   argument    because     the    facts   and

legal    contentions    are    adequately    presented    in    the    material

before   this   court   and    argument    will   not   aid    the   decisional

process.

                                                                       AFFIRMED




                                       5